Case 8:18-cv-01644-VAP-KES Document 92 Filed 06/12/19 Page 1 of 1 Page ID #:2481



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01644-VAP-KES                                             Date: June 12, 2019

  Title: IN RE EAGAN AVENATTI, LLP


  PRESENT:

              THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                  Jazmin Dorado                                  Not Present
                 Courtroom Clerk                                 Court Reporter

         ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
               PLAINTIFF:                                    DEFENDANTS:
              None Present                                    None Present



      PROCEEDINGS (IN CHAMBERS):                         Order re Hearing on July 2, 2019


         Judgment creditor Jason Frank Law, PLC (“JFL”) served a subpoena on law firm Bienert
  Katzman, PC (“BK”) to produce documents related to BK’s representation of Michael Avenatti.
  JFL has moved to compel compliance with the subpoena (Dkt. 76), and Mr. Avenatti has moved
  to quash the subpoena (Dkt. 88).

          The motion to quash is currently noticed for hearing on July 2, 2019 at 10:00 a.m. On
  that date, the Court will also hear argument on JFL’s motion to compel. Counsel for BK should
  attend the hearing, even if BK does not plan to oppose either motion. Counsel for BK should be
  prepared to answer questions about how and when documents responsive to the subpoena can be
  produced and/or redacted, if the Court orders production and/or redaction.

        Any party wishing to appear telephonically should contact Courtroom Deputy Jazmin
  Dorado at KES_Chambers@cacd.uscourts.gov to obtain a call-in number.


                                                                      Initials of Deputy Clerk JD
